                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            ROSALI DENISE BRYANT,
                                   7                                                       Case No. 18-cv-01514-DMR
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER ON CROSS MOTIONS FOR
                                   9                                                       SUMMARY JUDGMENT
                                            NANCY A. BERRYHILL,
                                  10                                                       Re: Dkt. Nos. 18, 19
                                                        Defendant.
                                  11

                                  12           Plaintiff Rosali Bryant moves for summary judgment to reverse the Commissioner of the
Northern District of California
 United States District Court




                                  13   Social Security Administration’s (the “Commissioner’s”) final administrative decision, which

                                  14   found Bryant not disabled and therefore denied her application for benefits under Title XVI of the

                                  15   Social Security Act, 42 U.S.C. § 401 et seq. The Commissioner cross-moves to affirm. For the

                                  16   reasons stated below, the court grants Bryant’s motion in part and remands this case for further

                                  17   proceedings.

                                  18   I.      PROCEDURAL HISTORY
                                  19           Bryant filed an application for Supplemental Security Income (“SSI”) benefits on July 31,

                                  20   2014, which was initially denied on October 9, 2014 and again on reconsideration on March 2,

                                  21   2015. Administrative Record (“A.R.”) 171-179, 98-102, 106-111. On April 7, 2015, Bryant filed

                                  22   a request for a hearing before an Administrative Law Judge (ALJ). A.R. 112. The ALJ held a

                                  23   hearing on August 15, 2016, at which Bryant was represented by an attorney. A.R. 33-72.

                                  24   Following the hearing, the ALJ sent Bryant to two consultative examinations. See A.R. 15, 65-67.

                                  25           On March 6, 2017, ALJ K. Kwon issued a decision finding Bryant not disabled. A.R. 12-

                                  26   27. The ALJ determined that Bryant has the following severe impairments: cerebellar ataxia with

                                  27   gait disturbance, depressive disorder, and anxiety disorder. A.R. 17. The ALJ found that Bryant

                                  28   retains the following residual functional capacity (RFC):
                                   1                  [T]he claimant has the residual functional capacity to perform a full
                                                      range of work at all exertional levels but with the following
                                   2                  nonexertional limitations: the claimant can perform occasional
                                                      postural, and no climbing ladders, ropes and scaffolds, can perform
                                   3                  no work at heights or moving heavy hazardous machinery as safety
                                                      precautions, is limited to simple and routine work with very little
                                   4                  changes in the work setting equivalent to unskilled tasks with a
                                                      maximum specific vocational preparation (SVP) of 2, with no
                                   5                  interaction with the public.
                                   6   A.R. 19.

                                   7          Relying on the opinion of a vocational expert (VE) who testified that an individual with

                                   8   such an RFC could perform other jobs existing in the economy, including laundry worker II;

                                   9   bakery worker, conveyor; and basket filler, the ALJ concluded that Bryant is not disabled. A.R.

                                  10   26.

                                  11          The Appeals Council denied Bryant’s request for review on February 23, 2018. A.R. 1-6.

                                  12   The ALJ’s decision therefore became the Commissioner’s final decision. Taylor v. Comm’r of
Northern District of California
 United States District Court




                                  13   Soc. Sec. Admin., 659 F.3d 1228, 1231 (9th Cir. 2011). Bryant then filed suit in this court

                                  14   pursuant to 42 U.S.C. § 405(g).

                                  15   II.    THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS
                                  16          To qualify for disability benefits, a claimant must demonstrate a medically determinable

                                  17   physical or mental impairment that prevents her from engaging in substantial gainful activity1 and

                                  18   that is expected to result in death or to last for a continuous period of at least twelve months.

                                  19   Reddick v. Chater, 157 F.3d 715, 721 (9th Cir. 1998) (citing 42 U.S.C. § 423(d)(1)(A)). The

                                  20   impairment must render the claimant incapable of performing the work she previously performed

                                  21   and incapable of performing any other substantial gainful employment that exists in the national

                                  22   economy. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C. § 423(d)(2)(A)).

                                  23          To decide if a claimant is entitled to benefits, an ALJ conducts a five-step inquiry. 20

                                  24   C.F.R. §§ 404.1520, 416.920. The steps are as follows:

                                  25          1.      At the first step, the ALJ considers the claimant’s work activity, if any. If the

                                  26   claimant is doing substantial gainful activity, the ALJ will find that the claimant is not disabled.

                                  27
                                       1
                                  28    Substantial gainful activity means work that involves doing significant and productive physical
                                       or mental duties and is done for pay or profit. 20 C.F.R. §§ 404.1510, 416.910.
                                                                                         2
                                   1          2.      At the second step, the ALJ considers the medical severity of the claimant’s

                                   2   impairment(s). If the claimant does not have a severe medically determinable physical or mental

                                   3   impairment that meets the duration requirement in [20 C.F.R.] § 416.909, or a combination of

                                   4   impairments that is severe and meets the duration requirement, the ALJ will find that the claimant

                                   5   is not disabled.

                                   6          3.      At the third step, the ALJ also considers the medical severity of the claimant’s

                                   7   impairment(s). If the claimant has an impairment(s) that meets or equals one of the listings in 20

                                   8   C.F.R., Pt. 404, Subpt. P, App. 1 [the “Listings”] and meets the duration requirement, the ALJ will

                                   9   find that the claimant is disabled.

                                  10          4.      At the fourth step, the ALJ considers an assessment of the claimant’s residual

                                  11   functional capacity (“RFC”) and the claimant’s past relevant work. If the claimant can still do his

                                  12   or her past relevant work, the ALJ will find that the claimant is not disabled.
Northern District of California
 United States District Court




                                  13          5.      At the fifth and last step, the ALJ considers the assessment of the claimant’s RFC

                                  14   and age, education, and work experience to see if the claimant can make an adjustment to other

                                  15   work. If the claimant can make an adjustment to other work, the ALJ will find that the claimant is

                                  16   not disabled. If the claimant cannot make an adjustment to other work, the ALJ will find that the

                                  17   claimant is disabled.

                                  18          20 C.F.R. § 416.920(a)(4); 20 C.F.R. §§ 404.1520; Tackett, 180 F.3d at 1098-99.

                                  19   III.   FACTUAL BACKGROUND
                                  20          A.      Bryant’s Testimony
                                  21          Bryant was 26 years old on the date of the hearing. A.R. 41. She lives with her mother

                                  22   and brother. A.R. 41.

                                  23          Bryant testified that she completed her associate’s degree in seven years. A.R. 41-42. She

                                  24   received accommodations in college, including having a note-taker, a scribe for test-taking,

                                  25   additional time for tests, and the option of taking tests in “quiet rooms.” A.R. 43-44. She testified

                                  26   that she needed a scribe for test-taking because she does not write fast enough during tests with

                                  27   time limits. A.R. 62.

                                  28          Bryant’s first job was a part-time position at Napa Valley Vacuum and Sewing starting in
                                                                                         3
                                   1   2015. She was responsible for taking out the trash and recycling, cleaning bathrooms, shredding,

                                   2   filing, vacuuming, and dusting around the store. A.R. 45. She enjoyed the job but left because

                                   3   she needed to work more than five hours per week, which was all the store offered her. A.R. 45,

                                   4   48. According to Bryant, if the store had scheduled her for 20 or 30 hours per week, she would

                                   5   have continued working there. A.R. 45.

                                   6           In her current position, she works in the accessories section at Marshall’s where she

                                   7   organizes and cleans the displays. A.R. 45-46. She works between 16 and 25 hours per week and

                                   8   enjoys her work. A.R. 46-47. Bryant testified that if Marshall’s increased her hours to 35 hours

                                   9   per week, she “probably could” work that schedule, although she stated, “I don’t know how much

                                  10   I could handle because I’ve never been tested to the limit . . .” A.R. 47. Bryant’s job coach

                                  11   spends about two to three hours with her per day at Marshall’s. While she is working, she talks

                                  12   with her job coach frequently. A.R. 54-55. The job coach supervises and assists her and watches
Northern District of California
 United States District Court




                                  13   to make sure she does not fall. A.R. 55. She feels like “[she’s] doing all the things that

                                  14   [Marshall’s] want[s] [her] to do” and testified that she “feel[s] good” at the end of her shifts. A.R.

                                  15   54, 65. Bryant testified that she was interested in the position at Marshall’s and that she received

                                  16   assistance in applying from vocational rehabilitation. A.R. 59-60.

                                  17          The ALJ questioned her about whether she has problems with falling. Bryant testified that

                                  18   it does not “happen a lot,” and that “it just happens every now and then when I don’t eat or drink

                                  19   enough.” A.R. 55. She testified that she had last fainted while working outside when it was hot

                                  20   and humid. A.R. 56.

                                  21          Bryant is not taking any medications and does not see any doctors regularly, including any

                                  22   mental health practitioners. A.R. 51-52, 56. When asked if she feels like “there’s any mental

                                  23   health issues that keep [her] from working,” she responded as follows:

                                  24                  A.      No.
                                  25                  Q.      Okay. It’s the history of the ataxia, the Cerebella Ataxia?
                                  26                  A.      It’s probably all the same. I wouldn’t know. I don’t really
                                                              like talking to a whole lot of people. . . . I’m not very social.
                                  27                          I don’t like a lot of people per say [sic].
                                  28   A.R. 58.
                                                                                         4
                                   1          Bryant testified that on a typical day, she wakes up between 7:00 am and 9:00 am and

                                   2   stays in her room watching Netflix. She does not like to interact with her mother and brother

                                   3   because she does not get along with them. A.R. 58. She tries to limit the amount of time she

                                   4   spends outside of her room cleaning, cooking, and doing the dishes because she usually ends up

                                   5   arguing with her mother. A.R. 58-59. She is able to dress, feed, and bathe herself. She also

                                   6   prepares her own meals and does her own laundry. A.R. 59. She has a boyfriend she spends time

                                   7   with. A.R. 51. Bryant does not have a driver’s license and walks or takes the bus to get around.

                                   8   A.R. 48, 50. She is able to get to work by herself. A.R. 59.

                                   9          B.      Relevant Medical Evidence
                                  10                  1.     State Agency Medical Consultants
                                  11          On September 30, 2014, state agency medical consultant G. Spellman, M.D. reviewed the

                                  12   records and opined that Bryant is able to do sedentary work with no balancing or climbing ladders,
Northern District of California
 United States District Court




                                  13   ropes, or scaffolds, and can occasionally climb, stoop, kneel, crouch, and crawl. A.R. 80-82. A.

                                  14   Dipsia, M.D., concurred in the opinion on February 23, 2015. A.R. 90-94.

                                  15                  2.     Examining Physicians
                                  16                         a.      John Kiefer, Psy.D.
                                  17          John Kiefer, Psy.D., performed a psychological evaluation of Bryant on May 21, 2013.

                                  18   A.R. 315-319. Dr. Kiefer observed that Bryant “gave the initial impression of being under the

                                  19   influence of some recreational substances,” as she had difficulty walking and bumped into a chair.

                                  20   A.R. 315. However, upon questioning, Dr. Kiefer determined that Bryant’s “medical problems . .

                                  21   . would account for the observations.” A.R. 315. Bryant reported a history of cerebral ataxia.

                                  22   A.R. 316. Upon examination, Bryant’s thought processes were logical and goal oriented. Her

                                  23   “[s]peech was normal rate and relevant content,” and her thought content was appropriate. Her

                                  24   affect was pleasant and congruent with her stated mood. Her intellectual functioning appeared to

                                  25   be within average range. A.R. 317. Bryant’s concentration was within normal limits, but she was

                                  26   unable to demonstrate some abstract thinking. Her judgment and insight were good. A.R. 318.

                                  27   Dr. Kiefer diagnosed her with cerebral ataxia and history of fractured femur and assessed a GAF

                                  28   score of 70. A.R. 318.
                                                                                        5
                                   1          Dr. Kiefer opined that Bryant’s ability to “understand, remember and carry out very short

                                   2   and simple instructions” and “understand and remember detailed and complex instructions” is

                                   3   good. He also found that Bryant has a “good” ability to maintain attention and concentration,

                                   4   accept instruction from a supervisor and respond appropriate, interact with coworkers, sustain an

                                   5   ordinary routine without special supervision, complete a normal workday/workweek without

                                   6   interruptions at a consistent pace, and deal with various changes in the work setting. A.R. 319.

                                   7                          b.     Robert Tang, M.D.
                                   8          Robert Tang, M.D., performed a comprehensive internal medicine evaluation of Bryant on

                                   9   June 11, 2013. A.R. 321-324. Dr. Tang noted that Bryant’s gait was normal, and that she was

                                  10   able to tandem walk although she was wobbly. She was able to complete toe and heel walk with a

                                  11   hyperactive response of waving her arms. A.R. 322. She had full range of motion in her spine,

                                  12   lumbar region and all joints. Fine finger dexterity was intact to alternating finger touch and
Northern District of California
 United States District Court




                                  13   handling small objects. A.R. 323. Dr. Tang diagnosed slow slurred speech, history of cerebellar

                                  14   ataxia, with past history of decreased fine motor movement. He also noted that “fall cautions

                                  15   should be instituted.” A.R. 324.

                                  16          Dr. Tang opined that Bryant had no limitations other than working at heights and around

                                  17   heavy machinery, and occasional limitations for climbing and balancing. A.R. 324.

                                  18                          c.     Les P. Kalman, M.D.
                                  19          Les P. Kalman, M.D., Psy.D., performed a consultative psychological examination of

                                  20   Bryant on September 15, 2016. A.R. 458-465. Dr. Kalman found Bryant to be a fair historian and

                                  21   observed her “exhibiting some shuffling, poor coordination difficulties and shaking sometimes.”

                                  22   Bryant stated that she was emotionally “okay.” A.R. 458. Bryant’s speech was slow and slightly

                                  23   slurred. She was alert and oriented. She could not add, subtract, or multiply and became

                                  24   confused. According to Dr. Kalman, her intelligence was below average. A.R. 459. Her insight

                                  25   was fair and judgment was good. Her thought process was logical and goal directed. A.R. 460.

                                  26          Dr. Kalman diagnosed Bryant with a mild intellectual disability. A.R. 461. He opined that

                                  27   Bryant “is able to do everything but is limited by cognitive aspects.” Based on his evaluation, he

                                  28   concluded that Bryant can understand, remember, and perform simple oral and written
                                                                                         6
                                   1   instructions. She is able to maintain regular attendance in the workplace and perform work

                                   2   activities on a consistent basis without special or additional supervision. A.R. 460. Bryant is also

                                   3   able to complete a normal workday or workweek without interruption, accept instructions from

                                   4   supervisors, interact with coworkers and the public, and deal with the usual stresses encountered

                                   5   in competitive work. A.R. 461.

                                   6          Dr. Kalman assessed Bryant with marked restrictions in the abilities to understand,

                                   7   remember, and carry out complex instructions and make judgments on complex work-related

                                   8   decisions. A.R. 462.

                                   9                          d.     Edie Glantz, M.D.
                                  10          Edie Glantz, M.D., performed a consultative neurological examination of Bryant on

                                  11   September 20, 2016. A.R. 468-478. Bryant reported that when she was in elementary school, she

                                  12   was “clumsy,” and that she has gotten slightly more clumsy since then. She reported that she
Northern District of California
 United States District Court




                                  13   currently stumbles when walking about once per month, but “has not fallen in many years.” A.R.

                                  14   474.

                                  15          Dr. Glantz observed that Bryant was able to get out of her chair without using her arms but

                                  16   was “generally clumsy.” She could get on and off the exam table independently and could pick up

                                  17   a paperclip off the table with either hand “but with some clumsiness and effort.” A.R. 475.

                                  18   Bryant’s coordination was “clumsy and disorganized for rapid alternating movements in all four

                                  19   extremities,” and was also mildly slow. Bryant had positive Romberg, mildly ataxic gait, and

                                  20   mildly impaired tandem. She was able to walk around the room without a walking assistive

                                  21   device, was able to stand on her toes briefly, and had dysmetria for finger-to-nose testing

                                  22   bilaterally and heel-knee-shin testing bilaterally. A.R. 476.

                                  23          Bryant’s fund of knowledge was normal and her concentration was intact. She recalled

                                  24   three out of three objects after delay and distraction. A.R. 477.

                                  25          Dr. Glantz diagnosed cerebellar degeneration, possible type 6 with positive autosomal

                                  26   dominant family history. A.R. 478. She noted that Bryant’s condition was progressive and

                                  27   hereditary with no treatment or cure.

                                  28          Dr. Glantz opined that Bryant can stand and walk for up to six hours and could benefit
                                                                                         7
                                   1   from a walking assistive device on uneven terrain. According to Dr. Glantz, Bryant can lift and

                                   2   carry 25 pounds frequently and 50 pounds occasionally, although her incoordination may impact

                                   3   her ability at times. She should never be on ladders, scaffolds, or ropes in light of her

                                   4   incoordination. She can do occasional reaching, handling, fingering, and feeling, and is limited by

                                   5   her dysmetria from her ataxia of the upper extremities. Additionally, Bryant should never work

                                   6   around unprotected heights or heavy machinery. A.R. 478.

                                   7                  3.      Other Sources
                                   8                          a. Sara Bryant
                                   9          Bryant’s mother, Sara Bryant, completed a third party adult function report on August 27,

                                  10   2014. A.R. 201-209. According to Ms. Bryant, Bryant’s “degenerative disability . . . affects her

                                  11   socialization—it’s difficult for her to work under someone else’s control.” A.R. 201. She states

                                  12   that “the disability affects [Bryant’s] social skills—interactions, speech, etc. She is easily
Northern District of California
 United States District Court




                                  13   overwhelmed when misunderstood. Has lack of control—loudness, reactions, progress very

                                  14   negative. As [Bryant’s] disability worsens, she becomes more isolated—prefers being alone.”

                                  15   A.R. 206. Ms. Bryant states that Bryant has difficulty with lifting, walking, stair climbing,

                                  16   understanding, squatting, sitting, seeing, following instructions, bending, kneeling, memory, using

                                  17   hands, standing, talking, completing tasks, getting along with others, reaching, hearing, and

                                  18   concentration. A.R. 206. According to Ms. Bryant, Bryant can follow written instructions “well

                                  19   enough, but [she] easily gets confused—needs more info/time.” With spoken instructions, Bryant

                                  20   gets “more confused,” and the instructions are “harder to follow—[she] needs

                                  21   simplification/repeating.” A.R. 206.

                                  22                          b.      Angela E. G. Carreon, FNP
                                  23          Angela E.G. Carreon, FNP, completed a short form evaluation for mental disorders for

                                  24   Bryant on September 26, 2014. A.R. 341-344. Ms. Carreon, who is Bryant’s treating provider at

                                  25   Community Health Clinic Ole, noted that Bryant has cerebral ataxia, with tremor and slurred

                                  26   speech, slightly distracted concentration, impaired memory, and below average intelligence. A.R.

                                  27   341. Bryant’s mood and affect were normal and appropriate. Thought process associations were

                                  28   tangential and judgment was intact. A.R. 342. Ms. Carreon opined that Bryant has “good”
                                                                                          8
                                   1   abilities in most areas, including the ability to understand, remember, and carry out complex and

                                   2   simple instructions. However, she determined that Bryant’s ability to complete a normal workday

                                   3   and workweek without interruptions from psychologically based symptoms, interact appropriately

                                   4   with the public, and respond appropriately to changes in a work setting was “fair.” A.R. 343.

                                   5                         c.      Sean Nunez
                                   6          The record contains an undated letter from Sean Nunez of Napa Valley Support Services.

                                   7   A.R. 356. Mr. Nunez wrote that Bryant was referred to Napa Valley Support Services by the

                                   8   California Department of Vocational Rehabilitation. Following an assessment, Bryant was put on

                                   9   a modified duty work program that avoided requiring her to lift more than ten pounds and sitting

                                  10   or standing for prolonged periods. Staff observed that Bryant’s gait was unsteady, and that she

                                  11   was unsteady when sitting down or standing up “and that she was essentially ‘falling’ into her

                                  12   seat.” Additionally, Bryant had difficulty working as a receptionist due to her slow and very
Northern District of California
 United States District Court




                                  13   labored speech. Mr. Nunez opined that Bryant’s “physical limitations, in terms of her unsteady

                                  14   movement and labored speech make it unlikely that [she] would find herself to be competitive in

                                  15   an office environment at this time.” A.R. 356.

                                  16                         d.      Jeannie Smith
                                  17          Jeannie Smith, Program Director of Napa Personnel Systems, a component of Napa Valley

                                  18   Support Services, wrote a letter on July 7, 2016 in which she explains that Napa Personnel

                                  19   Systems has provided Bryant with ongoing employment services since August 2014. A.R. 400.

                                  20   Ms. Smith states that the agency provides Bryant with job coaching supervision at her job at

                                  21   Valley Vacuum where Bryant works approximately five hours per week providing cleaning duties

                                  22   and general assistance. Her employer “is sympathetic with her disability but cannot afford to offer

                                  23   her more works [sic] hours, as she is not very productive.” According to Ms. Smith, Bryant is

                                  24   very slow moving due to her cerebellar ataxia and slow in speech due to her speech and language

                                  25   impairment. She states that Bryant “does not work at a competitive level” and “would require a

                                  26   very understanding employer at any work site and would require a Job Coach to assist her in

                                  27   keeping the job.” A.R. 400.

                                  28          On August 24, 2016, Ms. Smith wrote an update to her previous letter about Bryant. A.R.
                                                                                        9
                                   1   416. In her letter, she explains that the owner of Valley Vacuum asked her organization to find

                                   2   Bryant another position, “as he wasn’t sure how much longer he could keep her.” Napa Valley

                                   3   Support Services assisted Bryant in obtaining a position at a Marshall’s store, helping her with

                                   4   completing the application and choosing appropriate attire for the interview. Bryant’s

                                   5   employment specialist disclosed her eligibility for services to the employer, who hired Bryant with

                                   6   the knowledge that she would need assistance. According to Ms. Smith, Bryant “is a good cleaner

                                   7   and straightener but completes tasks at about 25% of the pace of what the average worker would

                                   8   complete.” She also lacks organizational skills; “[f]or example, instead of removing small

                                   9   portions of product from the shelves to clean them, she takes everything off of a large shelf to

                                  10   clean and then cannot recall where everything goes back.” Bryant’s job coach is on-site with her

                                  11   approximately 60% of the time, and her employer does not want the job coaching to decrease.

                                  12   A.R. 416. Ms. Smith states that Bryant is easily distracted with conversation and requires prompts
Northern District of California
 United States District Court




                                  13   from her job coach to complete her work tasks. A.R. 417.

                                  14          Ms. Smith states that Bryant is not an accurate reporter of her limitations. She opines that

                                  15   Bryant “does not work at a competitive level,” and “requires a very understanding employer at any

                                  16   work site and would require a Job Coach to assist her in keeping a job.” A.R. 417. According to

                                  17   Ms. Smith, “it is not determined yet if [Bryant] can keep a job without job coaching[.]” A.R. 417.

                                  18   IV.    STANDARD OF REVIEW
                                  19          Pursuant to 42 U.S.C. § 405(g), this court has the authority to review a decision by the

                                  20   Commissioner denying a claimant disability benefits. “This court may set aside the

                                  21   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on legal

                                  22   error or are not supported by substantial evidence in the record as a whole.” Tackett v. Apfel, 180

                                  23   F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence within the

                                  24   record that could lead a reasonable mind to accept a conclusion regarding disability status. See

                                  25   Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a mere scintilla, but less than a

                                  26   preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir.1996) (internal citation omitted).

                                  27   When performing this analysis, the court must “consider the entire record as a whole and may not

                                  28   affirm simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc. Sec.
                                                                                        10
                                   1   Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citation and quotation marks omitted).

                                   2          If the evidence reasonably could support two conclusions, the court “may not substitute its

                                   3   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

                                   4   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “Finally, the court will not reverse an ALJ’s

                                   5   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

                                   6   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

                                   7   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

                                   8   V.     ISSUES PRESENTED
                                   9          Bryant argues that the ALJ erred at step three in determining that she does not meet or

                                  10   equal the criteria of Listings 12.04 and 12.06. In the alternative, Bryant argues that the ALJ erred

                                  11   at step four in determining her RFC by improperly weighing the medical opinions, rejecting lay

                                  12   witness testimony, and assessing Bryant’s credibility.
Northern District of California
 United States District Court




                                  13          The Commissioner cross-moves to affirm, arguing that the ALJ’s decision is supported by

                                  14   substantial evidence and is free of legal error.

                                  15   VI.    DISCUSSION
                                  16          Bryant’s step three argument relies in part on the ALJ’s purported errors with respect to the

                                  17   lay opinions by Mr. Nunez and Ms. Smith. See Mot. 12-16. Therefore, the court will first analyze

                                  18   Bryant’s step four argument before considering the step three argument.

                                  19          A. The Determination of Bryant’s RFC
                                  20              1. Weighing of the Medical Evidence
                                  21          The ALJ discussed the medical evidence and stated that she gave partial weight to the

                                  22   assessments of the state agency medical consultants, Dr. Spellman and Dr. Dipsia, and partial

                                  23   weight to the opinion of examining physician Dr. Glantz. Bryant argues that the ALJ erred in

                                  24   giving only partial weight to these opinions and rejecting portions of their opinions.

                                  25                          a. Legal Standard
                                  26          Courts employ a hierarchy of deference to medical opinions based on the relation of the

                                  27   doctor to the patient. Namely, courts distinguish between three types of physicians: those who

                                  28   treat the claimant (“treating physicians”) and two categories of “nontreating physicians,” those
                                                                                          11
                                   1   who examine but do not treat the claimant (“examining physicians”) and those who neither

                                   2   examine nor treat the claimant (“non-examining physicians”). See Lester v. Chater, 81 F.3d 821,

                                   3   830 (9th Cir. 1995). A treating physician’s opinion is entitled to more weight than an examining

                                   4   physician’s opinion, and an examining physician’s opinion is entitled to more weight than a non-

                                   5   examining physician’s opinion. Id.

                                   6          The Social Security Act tasks the ALJ with determining credibility of medical testimony

                                   7   and resolving conflicting evidence and ambiguities. Reddick, 157 F.3d at 722. A treating

                                   8   physician’s opinion, while entitled to more weight, is not necessarily conclusive. Magallanes v.

                                   9   Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citation omitted). To reject the opinion of an

                                  10   uncontradicted treating physician, an ALJ must provide “clear and convincing reasons.” Lester,

                                  11   81 F.3d at 830; see, e.g., Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995) (affirming rejection

                                  12   of examining psychologist’s functional assessment which conflicted with his own written report
Northern District of California
 United States District Court




                                  13   and test results); see also 20 C.F.R. § 416.927(d)(2); SSR 96-2p, 1996 WL 374188 (July 2, 1996).

                                  14   If another doctor contradicts a treating physician, the ALJ must provide “specific and legitimate

                                  15   reasons” supported by substantial evidence to discount the treating physician’s opinion. Lester, 81

                                  16   F.3d at 830. The ALJ meets this burden “by setting out a detailed and thorough summary of the

                                  17   facts and conflicting clinical evidence, stating his interpretation thereof, and making findings.”

                                  18   Reddick, 157 F.3d at 725 (citation omitted). “[B]road and vague” reasons do not suffice.

                                  19   McAllister v. Sullivan, 888 F.2d 599, 602 (9th Cir. 1989). This same standard applies to the

                                  20   rejection of an examining physician’s opinion as well. Lester, 81 F.3d at 830-31. A non-

                                  21   examining physician’s opinion alone cannot constitute substantial evidence to reject the opinion of

                                  22   an examining or treating physician, Pitzer v. Sullivan, 908 F.2d 502, 506 n.4 (9th Cir. 1990);

                                  23   Gallant v. Heckler, 753 F.2d 1450, 1456 (9th Cir. 1984), though a non-examining physician’s

                                  24   opinion may be persuasive when supported by other factors. See Tonapetyan v. Halter, 242 F.3d

                                  25   1144, 1149 (9th Cir. 2001) (noting that opinion by “non-examining medical expert . . . may

                                  26   constitute substantial evidence when it is consistent with other independent evidence in the

                                  27   record”); Magallanes, 881 F.2d at 751-55 (upholding rejection of treating physician’s opinion

                                  28   given contradictory laboratory test results, reports from examining physicians, and testimony from
                                                                                        12
                                   1   claimant). An ALJ “may reject the opinion of a non-examining physician by reference to specific

                                   2   evidence in the medical record.” Sousa v. Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998) (citation

                                   3   omitted). An opinion that is more consistent with the record as a whole generally carries more

                                   4   persuasiveness. See 20 C.F.R. § 416.927(c)(4).

                                   5                          b.      Analysis
                                   6                                         i. Dr. Spellman and Dr. Dipsia
                                   7          In September 2014, Dr. Spellman, a state agency medical consultant, reviewed the records

                                   8   and opined that Bryant is able to do sedentary work with occasional postural activities, including

                                   9   climbing, stooping, kneeling, crouching, and crawling. A.R. 80-82. Sedentary work is defined in

                                  10   the regulations as work “involving lifting no more than 10 pounds at a time and occasionally

                                  11   lifting or carrying articles like docket files, ledgers, and small tools. Although sitting is involved, a

                                  12   certain amount of walking and standing is often necessary in carrying out job duties.” SSR 83-10.
Northern District of California
 United States District Court




                                  13   Dr. Dipsia subsequently agreed with Dr. Spellman’s opinion. A.R. 90-94.

                                  14          The ALJ accorded this assessment partial weight, rejecting the restriction to sedentary

                                  15   work as follows: “The undersigned does not find the restriction to sedentary work necessary based

                                  16   on the record showing limited and minimal treatment with no indications she had difficulty

                                  17   lifting.” A.R. 22. As noted, an ALJ “may reject the opinion of a non-examining physician by

                                  18   reference to specific evidence in the medical record.” Sousa, 143 F.3d at 1244 (citation omitted).

                                  19   Bryant argues that the ALJ erred with respect to the opinions of Drs. Spellman and Dipsia, noting

                                  20   that Sean Nunez of Napa Valley Support Services wrote that Bryant was put on a modified duty

                                  21   work program that avoided requiring her to lift more than ten pounds or sit or stand for prolonged

                                  22   periods. See A.R. 356. However, the fact that Napa Valley Support Services imposed a limitation

                                  23   on Bryant’s lifting does not mean that she required one, and the record contains no medical

                                  24   opinions that Bryant could not lift more than 10 pounds. In fact, examining physician Dr. Glantz

                                  25   found that Bryant can occasionally lift and carry up to 50 pounds, and examining physician Dr.

                                  26   Tang imposed no limitations on the amount Bryant could lift and carry. A.R. 324, 468. The court

                                  27   concludes that the ALJ did not err in rejecting the portions of the opinions by Drs. Spellman and

                                  28   Dipsia restricting Bryant to sedentary work.
                                                                                          13
                                                                            ii. Dr. Glantz
                                   1
                                              Dr. Glantz examined Bryant in September 2016. In her report, she made multiple
                                   2
                                       references to observations of Bryant’s “clumsiness.” Dr. Glantz observed that Bryant was able to
                                   3
                                       get out of her chair without using her arms but was “generally clumsy.” She could get on and off
                                   4
                                       the exam table independently and could pick up a paperclip off the table with either hand “but
                                   5
                                       with some clumsiness and effort.” A.R. 475. Bryant’s coordination was “clumsy and
                                   6
                                       disorganized for rapid alternating movements in all four extremities,” and her coordination was
                                   7
                                       also “mildly slow.” A.R. 476. Based on her examination, Dr. Glantz opined that Bryant can stand
                                   8
                                       and walk for up to six hours and lift and carry 25 pounds frequently and 50 pounds occasionally.
                                   9
                                       She also opined that Bryant can do only occasional reaching, handling, fingering, and feeling, and
                                  10
                                       that Bryant is limited by her dysmetria from her ataxia of the upper extremities. A.R. 478.
                                  11
                                              The ALJ stated that she gave partial weight to Dr. Glantz’s assessment, rejecting the
                                  12
Northern District of California




                                       portion of her opinion regarding Bryant’s ability to do only occasional reaching, handling,
 United States District Court




                                  13
                                       fingering, and feeling as follows:
                                  14
                                                      [T]he treatment record does not support manipulative limits showing
                                  15                  no difficulties with handling other than a mention of writing slowly
                                                      and use of a scribe at school. However, the record showed the
                                  16                  claimant was able to use a keyboard without difficulty with the
                                                      examiner’s testing some clumsiness and effort but ability to pick up a
                                  17                  paperclip off the table with either hand [sic].
                                  18   A.R. 24. As Dr. Glantz’s opinion about Bryant’s manipulative limitations was contradicted by Dr.

                                  19   Tang, who found Bryant was unlimited with respect to reaching, handling, fingering, and feeling,

                                  20   the ALJ was required to provide “specific and legitimate reasons” supported by substantial

                                  21   evidence to reject Dr. Wiebe’s opinion. Lester, 81 F.3d at 830.

                                  22          The court finds that the ALJ did not meet this standard. The ALJ did not cite any evidence

                                  23   to support her statement that Bryant “was able to use a keyboard without difficulty,” and the

                                  24   Commissioner identifies no support in the record for such a statement. See Opp’n 11. Moreover,

                                  25   the fact that Bryant was able to “pick up a paperclip off the table with either hand” does not

                                  26   support rejecting this portion of Dr. Glantz’s opinion, because, as Dr. Glantz noted, Bryant could

                                  27   only pick up the paperclip was “with some clumsiness and effort.” A.R. 475; see also A.R. 24.

                                  28   Dr. Glantz’s observation about Bryant’s ability to pick up a paperclip “with some clumsiness and
                                                                                        14
                                   1   effort” supports adopting the manipulative limitations she assessed; it does not support rejecting

                                   2   them.

                                   3           The Commissioner appears to concede this point but argues that any error with respect to

                                   4   Dr. Glantz’s opinion was harmless. See Opp’n 11. The court agrees. The VE identified three

                                   5   positions that a person with Bryant’s RFC could perform, and one of them is consistent with the

                                   6   limitations assessed by Dr. Glantz. Specifically, the VE identified the position of bakery worker,

                                   7   conveyor (DOT code 524.687-022). A.R. 26. Pursuant to the Dictionary of Occupational Titles,

                                   8   the requirements of the occupation of bakery worker, conveyor include only occasional reaching

                                   9   and handling, and do not include fingering and feeling. See Dictionary of Occupational Titles,

                                  10   524.687-022, Bakery Worker, Conveyor Line (1991 WL 674401). The VE testified that 43,700

                                  11   bakery worker, conveyor jobs exist in the national economy, with 3,500 jobs in California. A.R.

                                  12   26. Under Ninth Circuit authority, this constitutes a significant number. See Gutierrez v. Comm’r
Northern District of California
 United States District Court




                                  13   of Soc. Sec., 740 F.3d 519, 528-29 (9th Cir. 2014) (concluding that 25,000 national jobs and 2,500

                                  14   jobs in California constitute “significant work”). Accordingly, the ALJ’s error in rejecting Dr.

                                  15   Glantz’s opinion about Bryant’s manipulative limitations was harmless as it is “inconsequential to

                                  16   the ultimate nondisability determination,” Tommasetti, 533 F.3d at 1038 (quotation omitted), since

                                  17   an ALJ need only identify one occupation that a claimant must be able to perform. See 20 C.F.R.

                                  18   § 404.1566(b) (“Work exists in the national economy when there is a significant number of jobs

                                  19   (in one or more occupations) having requirements which you are able to meet with your physical

                                  20   or mental abilities and vocational qualifications.” (emphasis added)).

                                  21                  2.      Rejection of Lay Witness Testimony
                                  22           Bryant next argues that the ALJ erred in rejecting the lay witness testimony of Jeannie

                                  23   Smith and Sean Nunez of Napa Valley Support Services and Sara Bryant, Bryant’s mother.

                                  24           Testimony provided by a lay witness as to a claimant’s symptoms or how an impairment

                                  25   affects one’s ability to work is competent evidence to be taken into consideration by an ALJ

                                  26   unless he or she expressly discounts such evidence and provides “reasons germane to each

                                  27   witness” for doing so. Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001); Molina v. Astrue, 674

                                  28   F.3d 1104, 1114 (9th Cir. 2012). An ALJ need not “discuss every witness’s testimony on an
                                                                                        15
                                   1   individualized, witness-by-witness basis. Rather, if the ALJ gives germane reasons for rejecting

                                   2   testimony by one witness, the ALJ need only point to those reasons when rejecting similar

                                   3   testimony by a different witness.” Molina, 674 F.3d at 1114.

                                   4          With respect to the letters by Ms. Smith and Mr. Nunez, the ALJ stated three reasons for

                                   5   giving them “little weight”: 1) Ms. Smith and Mr. Nunez “are not acceptable medical sources and

                                   6   cannot constitute documentation of severe or disabling vocational limitations”; 2) statements

                                   7   indicating that Bryant has a “permanent disability” or “is unable to work” are issues reserved to

                                   8   the Commissioner; and 3) “[t]he record shows that despite the claimant’s impairments, she was

                                   9   high functioning, with the ability to attend and coordinate school and work commitments albeit

                                  10   with accommodations. Thus, the claimant’s daily activities and the overall record do not support

                                  11   these letters opining disability.” A.R. 25.

                                  12          The court concludes that the ALJ erred with respect to Ms. Smith and Mr. Nunez’s
Northern District of California
 United States District Court




                                  13   statements. The first and second reasons provided by the ALJ—that Nunez and Smith are not

                                  14   acceptable medical sources and that the question of whether an individual is disabled is an issue

                                  15   reserved to the Commissioner—are merely statements of the law. By themselves, they do not

                                  16   amount to “germane reasons” to discount their observations about how Bryant’s impairments

                                  17   affect her ability to work. The remaining reason, that Bryant is “high functioning, with the ability

                                  18   to attend and coordinate school and work commitments albeit with accommodations,” has little

                                  19   basis in the record and is not germane to these witnesses, because the record does not support the

                                  20   conclusion that Bryant was “high functioning” based on her ability to work and attend school, and

                                  21   the ALJ’s statement minimizes the extent to which Bryant required accommodations to work and

                                  22   attend school. Specifically, Ms. Smith’s letters describe the significant accommodations that

                                  23   Bryant requires in order to remain employed, including requiring the assistance of on-site job

                                  24   coaching approximately 60% of the time. Ms. Smith describes the job coaching supervision her

                                  25   organization provided to Bryant for two years, explaining that Bryant’s first employer, Valley

                                  26   Vacuum, could only afford to offer Bryant five hours per week of work because “she is not very

                                  27   productive.” She also required “Job Coach prompts to complete her work tasks” at that position.

                                  28   A.R. 400. As Bryant testified, her job duties in that position included taking out the trash and
                                                                                        16
                                   1   recycling, cleaning bathrooms, shredding, filing, vacuuming, and dusting. A.R. 45.

                                   2          In a follow-up letter, Ms. Smith states that the owner of Valley Vacuum had asked Napa

                                   3   Valley Support Services to “find her something else, as he wasn’t sure how much longer he could

                                   4   keep her.” She then explains that in Bryant’s current position at Marshall’s, she completes tasks at

                                   5   only 25% of the pace of an average worker and is slow-moving and easily distracted. As noted,

                                   6   Bryant’s job coach is on-site with her approximately 60% of the time, and Ms. Smith states that

                                   7   Bryant’s employer does not want the job coaching to decrease. A.R. 416-417. In his letter, Mr.

                                   8   Nunez describes additional challenges that Bryant faces, including unsteadiness and speech that is

                                   9   difficult to understand. A.R. 356.

                                  10          As to Bryant’s ability to attend school, she testified that it took her seven years to complete

                                  11   a two-year associate’s degree, and that she required a note-taker, scribe for test taking, additional

                                  12   time for tests, and quiet rooms for test-taking. A.R. 41-44.
Northern District of California
 United States District Court




                                  13          This evidence does not support the ALJ’s statement that Bryant is “high functioning”

                                  14   based on her ability to “attend and coordinate school and work commitments albeit with

                                  15   accommodations.” Under the regulations applicable at the time of the ALJ’s decision, lay witness

                                  16   testimony could be introduced “to show the severity of the individual’s impairment(s) and how it

                                  17   affects the individual’s ability to function.” SSR 06-3P.2 While the ALJ could properly disregard

                                  18   the portions of Ms. Smith and Mr. Nunez’s letters opining on the ultimate issue of whether Bryant

                                  19   is able to work, she was not entitled to disregard their observations without providing a germane

                                  20   reason for doing so. Molina, 674 F.3d at 1114.

                                  21          Bryant also argues that the ALJ erred with respect to the statement by her mother, Sara

                                  22   Bryant. Ms. Bryant states that Bryant has difficulty with lifting, walking, stair climbing,

                                  23   understanding, squatting, sitting, seeing, following instructions, bending, kneeling, memory, using

                                  24   hands, standing, talking, completing tasks, getting along with others, reaching, hearing, and

                                  25   concentration. A.R. 206. The ALJ gave the following explanation for giving Ms. Bryant’s

                                  26   statement “little weight”:

                                  27
                                       2
                                  28    The Social Security Administration rescinded SSR 06-3p effective March 27, 2017, after the
                                       ALJ’s March 6, 2017 decision. See Federal Register Notice Vol. 82, No. 65, p. 16869.
                                                                                     17
                                   1                  [I]t is a lay opinion based upon casual observation, rather than
                                                      objective medical and testing. The observations of such layperson
                                   2                  certainly do not outweigh the accumulated medical evidence
                                                      regarding the extent to which the claimant’s limitations can
                                   3                  reasonably be considered severe. Overall, this statement lacks
                                                      substantial support from objective findings in the record, which
                                   4                  demonstrates good daily activities including the claimant’s ability to
                                                      work and attend school.
                                   5
                                       A.R. 25.
                                   6
                                              The court finds that these are not germane reasons to reject Ms. Bryant’s statement. The
                                   7
                                       lack of support in the medical record is not a germane reason to reject her statement. See Bruce v.
                                   8
                                       Astrue, 557 F.3d 1113, 1116 (9th Cir. 2009) (under Ninth Circuit law, ALJ may not discredit lay
                                   9
                                       witness testimony as not supported by medical evidence in the record). As the Ninth Circuit has
                                  10
                                       observed, “[t]he fact that lay testimony and third-party function reports may offer a different
                                  11
                                       perspective than medical records alone is precisely why such evidence is valuable at a hearing.”
                                  12
Northern District of California




                                       Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017) (citing Smolen, 80 F.3d at 1289). Thus,
 United States District Court




                                  13
                                       “[a] lack of support from medical records is not a germane reason to give “little weight” to those
                                  14
                                       observations.” Id. To the extent the ALJ rejected Ms. Bryant’s statements as inconsistent with
                                  15
                                       Bryant’s ability to work and attend school, that is not a germane reason for doing so for the same
                                  16
                                       reasons discussed above.
                                  17
                                              In sum, the ALJ erred by failing to provide germane reasons to reject the lay statements.
                                  18
                                                      3.      Bryant’s Credibility Assessment
                                  19
                                              Bryant next argues that the ALJ erred in assessing her credibility.
                                  20
                                                              a. Legal Standard
                                  21
                                              In general, credibility determinations are the province of the ALJ. “It is the ALJ’s role to
                                  22
                                       resolve evidentiary conflicts. If there is more than one rational interpretation of the evidence, the
                                  23
                                       ALJ’s conclusion must be upheld.” Allen v. Sec’y of Health & Human Servs., 726 F.2d 1470,
                                  24
                                       1473 (9th Cir. 1984) (citations omitted). An ALJ is not “required to believe every allegation of
                                  25
                                       disabling pain” or other nonexertional impairment. Fair v. Bowen, 885 F.2d 597, 603 (9th
                                  26
                                       Cir.1989) (citing 42 U.S.C. § 423(d)(5)(A)). However, if an ALJ discredits a claimant’s
                                  27
                                       subjective symptom testimony, the ALJ must articulate specific reasons for doing so. Greger v.
                                  28
                                                                                         18
                                   1   Barnhart, 464 F.3d 968, 972 (9th Cir. 2006). In evaluating a claimant’s credibility, the ALJ

                                   2   cannot rely on general findings, but “must specifically identify what testimony is credible and

                                   3   what evidence undermines the claimant’s complaints.” Id. at 972 (quotations omitted); see also

                                   4   Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (ALJ must articulate reasons that are

                                   5   “sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily discredit

                                   6   claimant’s testimony.”). The ALJ may consider “ordinary techniques of credibility evaluation,”

                                   7   including the claimant’s reputation for truthfulness and inconsistencies in testimony, and may also

                                   8   consider a claimant’s daily activities, and “unexplained or inadequately explained failure to seek

                                   9   treatment or to follow a prescribed course of treatment.” Smolen, 80 F.3d at 1284.

                                  10            The determination of whether or not to accept a claimant’s testimony regarding subjective

                                  11   symptoms requires a two-step analysis. 20 C.F.R. §§ 404.1529, 416.929; Smolen, 80 F.3d at 1281

                                  12   (citations omitted). First, the ALJ must determine whether or not there is a medically
Northern District of California
 United States District Court




                                  13   determinable impairment that reasonably could be expected to cause the claimant’s symptoms. 20

                                  14   C.F.R. §§ 404.1529(b), 416.929(b); Smolen, 80 F.3d at 1281-82. Once a claimant produces

                                  15   medical evidence of an underlying impairment, the ALJ may not discredit the claimant’s

                                  16   testimony as to the severity of symptoms “based solely on a lack of objective medical evidence to

                                  17   fully corroborate the alleged severity of” the symptoms. Bunnell v. Sullivan, 947 F.2d 341, 345

                                  18   (9th Cir. 1991) (en banc) (citation omitted). Absent affirmative evidence that the claimant is

                                  19   malingering, the ALJ must provide “specific, clear and convincing” reasons for rejecting the

                                  20   claimant’s testimony. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). The Ninth Circuit

                                  21   has reaffirmed the “specific, clear and convincing” standard applicable to review of an ALJ’s

                                  22   decision to reject a claimant’s testimony. See Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir.

                                  23   2014).

                                  24                          b.      Analysis
                                  25            The ALJ found that Bryant’s “medically determinable impairments could reasonably be

                                  26   expected to cause the alleged symptoms; however, [Bryant’s] statements concerning the intensity,

                                  27   persistence and limiting effects of these symptoms are not entirely consistent with significant

                                  28   functional limitations resulting in disability for the reasons explained in this decision.” A.R. 20.
                                                                                         19
                                   1          The ALJ provided one reason for discounting Bryant’s testimony: Bryant’s engagement

                                   2   “in a somewhat normal level and range of daily activity and interaction,” including “attending

                                   3   school, working, spending time with her boyfriend, taking public transportation, preparing meals,

                                   4   performing chores, such as cleaning, dishes and laundry, performing personal care tasks, and

                                   5   shopping.” A.R. 20. According to the ALJ, Bryant’s “ability to participate in such activities is not

                                   6   entirely consistent with [her] allegations of disabling functional limitations.” A.R. 20. This

                                   7   purported inconsistency between Bryant’s statements about her symptoms and limitations and her

                                   8   daily activities is the only specific reason the ALJ offered to discount her testimony. Following

                                   9   this statement, the ALJ discussed the objective medical and educational/vocational evidence at

                                  10   length, but the ALJ did not tie any of this evidence to the adverse credibility determination or

                                  11   otherwise explain how the ALJ’s interpretation of such evidence warranted that determination.

                                  12   See A.R. 20-25.3
Northern District of California
 United States District Court




                                  13          As noted, in the absence of evidence of malingering, an ALJ must provide “specific, clear

                                  14   and convincing” reasons for rejecting the claimant’s testimony. Vasquez, 572 F.3d at 591.

                                  15   Critical parts of these issues are tied to the ALJ’s evaluation of the lay witness statements, which

                                  16   provide further detail about how Bryant’s impairments impact her ability to work and the extent of

                                  17   her limitations, about which the court has already found error. Accordingly, the court refrains

                                  18   from analyzing the ALJ’s credibility finding at this time. Under these circumstances, it makes

                                  19   sense on remand for the ALJ to reevaluate the credibility determination upon reevaluation of the

                                  20   lay witness statements.

                                  21          B.      The ALJ’s Determination that Bryant did not Meet or Equal a Listing
                                  22          Bryant also argues that the ALJ erred at step three in determining that she does not meet or

                                  23

                                  24
                                       3
                                         The court notes that the Commissioner discusses several bases for the ALJ’s credibility
                                       determination, including purported inconsistencies in Bryant’s testimony. See Opp’n 13-15.
                                  25   However, the ALJ did not identify those bases or make findings of inconsistencies in the opinion.
                                       “Long-standing principles of administrative law require [this court] to review the ALJ’s decision
                                  26   based on the reasoning and factual findings offered by the ALJ—not post hoc rationalizations that
                                       attempt to intuit what the adjudicator may have been thinking.” Bray v. Comm’r of Soc. Sec.
                                  27   Admin., 554 F.3d 1219, 1225-26 (9th Cir. 2009) (citation omitted). “A clear statement of the
                                       agency’s reasoning is necessary because [the court] can affirm the agency’s decision to deny
                                  28   benefits only on the grounds invoked by the agency.” Brown-Hunter v. Colvin, 806 F.3d 487, 492
                                       (9th Cir. 2015).
                                                                                       20
                                   1   equal the criteria of Listings 12.04 (depressive, bipolar and related disorders) and 12.06 (anxiety

                                   2   and obsessive-compulsive disorders). According to Bryant, the ALJ committed reversible error

                                   3   because she evaluated Bryant’s mental impairments under the obsolete versions of these listings.

                                   4   Bryant further argues that under either the obsolete mental listings or the revised mental listings,

                                   5   her impairments meet or equal both listings.

                                   6           As noted above, at step three of the sequential evaluation process, the ALJ considers the

                                   7   medical severity of the claimant’s impairments. If the claimant has an impairment that meets or

                                   8   equals one of the listings in 20 C.F.R., Pt. 404, Subpt. P, App. 1 and meets the duration

                                   9   requirement, the ALJ will find that the claimant is disabled. 20 C.F.R. § 404.1520(a)(4)(iii). “The

                                  10   listings define impairments that would prevent an adult, regardless of his age, education, or work

                                  11   experience, from performing any gainful activity, not just ‘substantial gainful activity.’” Sullivan

                                  12   v. Zebley, 493 U.S. 521, 532 (1990) (emphasis in original). “To meet a listed impairment, a
Northern District of California
 United States District Court




                                  13   claimant must establish that he or she meets each characteristic of a listed impairment relevant to

                                  14   his or her claim.” Tackett v. Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999) (emphasis in original).

                                  15   “To equal a listed impairment, a claimant must establish symptoms, signs and laboratory findings

                                  16   ‘at least equal in severity and duration’ to the characteristics of a relevant listed impairment . . . .”

                                  17   Id. at 1099 (emphasis in original) (quoting 20 C.F.R. § 404.1526(a)). “If a claimant suffers from

                                  18   multiple impairments and none of them individually meets or equals a listed impairment, the

                                  19   collective symptoms, signs and laboratory findings of all of the claimant's impairments will be

                                  20   evaluated to determine whether they meet or equal the characteristics of any relevant listed

                                  21   impairment.” Id. (citing 20 C.F.R. § 404.1526(a)). However, “‘[m]edical equivalence must be

                                  22   based on medical findings,” and “[a] generalized assertion of functional problems is not enough to

                                  23   establish disability at step three.’” Id. at 1100 (quoting 20 C.F.R. § 404.1526(a)).

                                  24           The claimant bears the burden of establishing a prima facie case of disability under the

                                  25   listings. Thomas v. Barnhart, 278 F.3d 947, 955 (9th Cir. 2002); see also 20 C.F.R. §

                                  26   404.1520(a)(4)(iii). “[I]n determining whether a claimant equals a listing under step three of the . .

                                  27   . disability evaluation process, the ALJ must explain adequately [the ALJ’s] evaluation of

                                  28   alternative tests and the combined effects of the impairments.” Marcia v. Sullivan, 900 F.2d 172,
                                                                                          21
                                   1   176 (9th Cir. 1990).

                                   2             Effective January 17, 2017, the Social Security Agency revised the medical criteria used to

                                   3   evaluate claims involving mental disorders. See Revised Medical Criteria for Evaluating Mental

                                   4   Disorders, 81 Fed. Reg. 66138, 66154, 66159 (Sept. 26, 2016) (2016 WL 5341732). These

                                   5   changes rely on the date of the ALJ’s decision. 81 Fed. Reg. at 66138 n.1 (“[W]e will use these

                                   6   final rules on and after their effective date . . . We expect that Federal courts will review our final

                                   7   decisions using the rules that were in effect at the time we issued the decisions.”). Here, the ALJ

                                   8   issued her decision on March 6, 2017, which was after the effective date. Accordingly, the

                                   9   versions of the listings that went into effect on January 17, 2017 apply in this case.4

                                  10
                                       4
                                  11       The operative versions of the listings are as follows:

                                  12   12.04 Depressive, bipolar and related disorders (see 12.00B3), satisfied by A and B, or A and C:
Northern District of California




                                              A. Medical documentation of the requirements of paragraph 1 or 2:
 United States District Court




                                  13                  1. Depressive disorder, characterized by five or more of the following:
                                                              a. Depressed mood;
                                  14                          b. Diminished interest in almost all activities;
                                                              c. Appetite disturbance with change in weight;
                                  15                          d. Sleep disturbance;
                                                              e. Observable psychomotor agitation or retardation;
                                  16                          f. Decreased energy;
                                                              g. Feelings of guilt or worthlessness;
                                  17                          h. Difficulty concentrating or thinking; or
                                                              i. Thoughts of death or suicide.
                                  18                  2. Bipolar disorder, characterized by three or more of the following:
                                                              a. Pressured speech;
                                  19                          b. Flight of ideas;
                                                              c. Inflated self-esteem;
                                  20                          d. Decreased need for sleep;
                                                              e. Distractibility;
                                  21                          f. Involvement in activities that have a high probability of painful
                                                              consequences that are not recognized; or
                                  22                          g. Increase in goal-directed activity or psychomotor agitation.
                                       AND
                                  23          B. Extreme limitation of one, or marked limitation of two, of the following areas of mental
                                              functioning (see 12.00F):
                                  24                  1. Understand, remember, or apply information (see 12.00E1).
                                                      2. Interact with others (see 12.00E2).
                                  25                  3. Concentrate, persist, or maintain pace (see 12.00E3).
                                                      4. Adapt or manage oneself (see 12.00E4).
                                  26   OR
                                              C. Your mental disorder in this listing category is “serious and persistent;” that is, you
                                  27          have a medically documented history of the existence of the disorder over a period of at
                                              least 2 years, and there is evidence of both:
                                  28                  1. Medical treatment, mental health therapy, psychosocial support(s), or a highly
                                                      structured setting(s) that is ongoing and that diminishes the symptoms and signs of
                                                                                         22
                                   1            The Commissioner does not dispute that the ALJ incorrectly applied the pre-January 17,

                                   2   2017 regulations at step three of the analysis but argues that any error was harmless as the

                                   3   regulations “did not materially change” and there is no evidence supporting Bryant’s claim that

                                   4   she meets or equals one of the listings under the applicable versions. Opp’n 7-8, n.4.5 Bryant’s

                                   5

                                   6                   your mental disorder (see 12.00G2b); and
                                                       2. Marginal adjustment, that is, you have minimal capacity to adapt to changes in
                                   7                   your environment or to demands that are not already part of your daily life (see
                                                       12.00G2c).
                                   8
                                       12.06 Anxiety and obsessive-compulsive disorders (see 12.00B5), satisfied by A and B, or A and
                                   9   C:
                                              A. Medical documentation of the requirements of paragraph 1, 2, or 3:
                                  10                  1. Anxiety disorder, characterized by three or more of the following;
                                                              a. Restlessness;
                                  11                          b. Easily fatigued;
                                                              c. Difficulty concentrating;
                                  12                          d. Irritability;
Northern District of California




                                                              e. Muscle tension; or
 United States District Court




                                  13                          f. Sleep disturbance.
                                                      2. Panic disorder or agoraphobia, characterized by one or both:
                                  14                          a. Panic attacks followed by a persistent concern or worry about additional
                                                              panic attacks or their consequences; or
                                  15                          b. Disproportionate fear or anxiety about at least two different situations
                                                              (for example, using public transportation, being in a crowd, being in a line,
                                  16                          being outside of your home, being in open spaces).
                                                      3. Obsessive-compulsive disorder, characterized by one or both:
                                  17                          a. Involuntary, time-consuming preoccupation with intrusive, unwanted
                                                              thoughts; or
                                  18                          b. Repetitive behaviors aimed at reducing anxiety.
                                              AND
                                  19          B. Extreme limitation of one, or marked limitation of two, of the following areas of mental
                                              functioning (see 12.00F):
                                  20                  1. Understand, remember, or apply information (see 12.00E1).
                                                      2. Interact with others (see 12.00E2).
                                  21                  3. Concentrate, persist, or maintain pace (see 12.00E3).
                                                      4. Adapt or manage oneself (see 12.00E4).
                                  22          OR
                                              C. Your mental disorder in this listing category is “serious and persistent;” that is, you
                                  23          have a medically documented history of the existence of the disorder over a period of at
                                              least 2 years, and there is evidence of both:
                                  24                  1. Medical treatment, mental health therapy, psychosocial support(s), or a highly
                                                      structured setting(s) that is ongoing and that diminishes the symptoms and signs of
                                  25                  your mental disorder (see 12.00G2b); and
                                                      2. Marginal adjustment, that is, you have minimal capacity to adapt to changes in
                                  26                  your environment or to demands that are not already part of your daily life (see
                                                      12.00G2c).
                                  27
                                       20 C.F.R. § Pt. 404, Subpt. P, App. 1.
                                  28   5
                                           The Commissioner further argues that Bryant waived any argument that she meets or equals
                                                                                       23
                                   1   argument that she meets or equals Listing 12.04 and/or 12.06 relies heavily on the statements by

                                   2   lay witnesses Jeannie Smith and Sean Nunez to establish that she has extreme limitations with

                                   3   concentration, persistence, or pace. See Mot. 10-16. As noted, the court finds that the ALJ erred

                                   4   with respect to those lay witness statements. Accordingly, the court cannot determine whether the

                                   5   ALJ’s error in applying the incorrect version of the listings was harmless and does not reach the

                                   6   merits of Bryant’s listings argument at this time. On remand, the ALJ must reevaluate whether

                                   7   Bryant meets or equals Listings 12.04 and 12.06 using the applicable version of the regulations.

                                   8   VII.   CONCLUSION
                                   9          For the foregoing reasons, Bryant’s motion for summary judgment is granted in part. This

                                  10   matter is remanded for further proceedings consistent with this opinion.
                                                                                                              ISTRIC
                                  11
                                                                                                         TES D      TC
                                  12          IT IS SO ORDERED.                                        TA




                                                                                                                              O
                                                                                                   S
Northern District of California




                                                                                                                               U
                                                                                                 ED
 United States District Court




                                                                                                                                RT
                                                                                                                             D
                                                                                                                    RDERE
                                  13   Dated: September 3, 2019                              UNIT
                                                                                                          OO
                                  14                                                              IT IS S
                                                                                       ______________________________________




                                                                                                                                      R NIA
                                                                                                    Donna M. Ryu
                                  15                                                             United States Magistrate Judge
                                                                                                                        M. Ryu
                                                                                              NO




                                                                                                               onna
                                                                                                       Judge D




                                                                                                                                      FO
                                  16
                                                                                               RT




                                                                                                                                  LI
                                  17                                                                  ER
                                                                                                 H




                                                                                                                              A
                                                                                                           N                      C
                                  18                                                                           D IS T IC T   OF
                                                                                                                     R
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Listings 12.04 and 12.06 for failure to raise it before the ALJ or with the Appeals Council. Opp’n
                                  25   7-8. This argument is without merit. The ALJ herself raised the issue by analyzing whether
                                       Bryant met or equaled Listings 12.04 and 12.06. A.R. 18. Moreover, Bryant’s failure to raise the
                                  26   issue before the Appeals Council does not prevent her from asking this court to consider it. See
                                       Sims v. Apfel, 530 U.S. 103, 112 (2000) (Social Security “[c]laimants who exhaust administrative
                                  27   remedies need not also exhaust issues in a request for review by the Appeals Council in order to
                                       preserve judicial review of those issues.”); see also Edlund v. Massanari, 253 F.3d 1152, 1160 n.9
                                  28   (9th Cir. 2001) (rejecting argument that plaintiff waived argument that he met a listing by failing
                                       to waive it with the Appeals Council, citing Sims).
                                                                                          24
